USCA11 Case: 20-14567     Date Filed: 06/17/2021    Page: 1 of 2



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-14567
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:19-cv-00204-CG-MU



MACK AUTHER FOREMAN, JR.,

                                                               Plaintiff-Appellant,

                                      versus

COMMISSIONER,
DALE LINDER,
Supervisor - City of Fairhope,
TYRON DAVIS,
City of Fairhope,
WARDEN,
JOHNNY PORTIS, et al.,

                                                             Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (June 17, 2021)
          USCA11 Case: 20-14567       Date Filed: 06/17/2021    Page: 2 of 2



Before WILLIAM PRYOR, Chief Judge, MARTIN and BRANCH, Circuit Judges.

PER CURIAM:

      Mack Foreman, Jr., a state prisoner, appeals pro se the sua sponte dismissal

of his amended complaint against state officials for injuries he allegedly suffered

after falling off a recycling truck during work release. See 42 U.S.C. § 1983. “[W]e

read briefs filed by pro se litigants liberally,” but because Foreman does not

mention, much less dispute, the ruling that his claims against the officials failed to

state a claim for relief, 28 U.S.C. § 1915(e)(2)(B), we deem abandoned any

argument he could have made challenging the dismissal of his complaint on that

ground. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Foreman also

moves for the appointment of appellate counsel and for discovery, but we do not

order discovery and Foreman has no need of counsel on appeal. We affirm the

dismissal of Foreman’s amended complaint and deny his motions as moot.

      AFFIRMED; MOTIONS DENIED.




                                           2